Citation Nr: 1021442	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  98-10 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for organic affective disorder with post-traumatic 
stress disorder (PTSD) prior to July 31, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for organic affective disorder with PTSD from August 
1, 2006, to August 9, 2007. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for organic affective disorder with PTSD from August 
10, 2007.

4.  Whether termination of special monthly compensation based 
on a need for aid and attendance at the housebound rate was 
proper.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (hereinafter 
referred to as TDIU).



REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 
1977.

This appeal comes before the Board of Veterans Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO) that in pertinent part granted service connection 
for PTSD and assigned an initial 10 percent rating effective 
from February 14, 1995.  

By rating decision of May 2000, the RO granted a 30 percent 
rating for PTSD, effective from September 29, 1999; however, 
in a July 2004-issued rating decision, the Nashville, 
Tennessee, RO re-characterized the psychiatric disability as 
"organic affective disorder with PTSD" and assigned a 50 
percent initial rating retroactive to October 27, 1994, under 
Diagnostic Codes 9237-9411.  That rating decision also 
granted special monthly compensation at the housebound rate 
set forth at (38 U.S.C.A. § 1114(s).  

In rating decisions issued October 2005 and May 2006, the 
Nashville RO proposed to reduce and then reduced the rating 
for organic affective disorder with PTSD from 50 percent to 
30 percent.  The RO also proposed to terminate and then 
terminated special monthly compensation.  Both reductions 
were effective from August 1, 2006.  Service connection for 
headaches, dizziness and lightheadedness as a result of head 
trauma was also terminated effective August 1, 2006. 

By rating decision dated in September 2007, organic affective 
disorder with PTSD was decreased from 30 to 10 percent, 
effective from August 10, 2007.

The Board remanded the claims in September 1992 and September 
1997.  The Board then denied the claims in August 2002; 
however, in August 2003, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board decision.  The 
Board then remanded the claims in February 2004, December 
2004, and in April 2009.  In pertinent part of the April 2009 
decision, the Board adjudicated the issues of entitlement to 
an effective date earlier than September 20, 1999, for the 
grant of a 100 percent disability rating for partial complex 
seizures and entitlement to an initial rating in excess of 10 
percent for headaches, dizziness, and lightheadedness as a 
result of head trauma.  Thus, those two issues need not be 
discussed.  

Recently, the Court determined that where, as here, the 
claimant or the record raises the question of unemployability 
due to a disability for which an increased rating is sought, 
then there is an implied total disability rating claim based 
on individual unemployability (hereinafter referred to as a 
TDIU claim).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 
(2009).  Because of this guidance and because organic 
affective disorder with PTSD has produced total occupational 
impairment, the Board has added the implied TDIU claim to 
page 1.

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the initial appeal period, organic affective 
disorder with PTSD has resulted in demonstrable inability to 
obtain or retain employment due to such manifestations as 
concrete thinking, possible obsessive rumination, panic 
attacks, depression, social isolation, and disjointed and 
tangential thinking.  

2.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected psychiatric disabilities exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  

3.  The Veteran has a service-connected partial complex 
seizure disability evaluated as 100 percent disabling and 
additional service-connected psychiatric disabilities 
evaluated as 60 percent or more disabling, which are separate 
and distinct from the 100 percent-rated partial complex 
seizure disability and involve different bodily systems.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial 
100 percent schedular evaluation for organic affective 
disorder with PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.126, 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for special monthly compensation at the 
38 U.S.C.A. § 1114 (s) rate are met.  38 U.S.C.A. §§ 1114 
(s), 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.350 (i), 4.1, 4.3, 4.7 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought by the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

The Board remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, all remand 
orders have been complied with.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The 
distinction is important with respect to the evidence that 
must be considered. 

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The Veteran's psychiatric disability is characterized as an 
organic affective disorder with PTSD.  It has enjoyed a 
staged rating during the initial appeal period, with 50 
percent, 30 percent, and 10 percent ratings assigned during 
portions of the appeal period under Diagnostic Codes 9237 and 
9411.  

It must be noted that the appeal period for the initial PTSD 
rating began when the Veteran submitted a claim for service 
connection for a "nervous condition" in October 1987.  
Although as early as March 1988, the RO issued rating 
decisions discussing other claims, this service connection 
claim remained unaddressed until the Board, in November 1992, 
remanded the case for a psychiatric examination.  The Board's 
jurisdiction over the PTSD claim, at that point, stemmed from 
a perfected appeal for service connection for any head injury 
residual, which includes various neuropsychiatric 
disabilities and PTSD.  

In September 1993, the RO denied service connection for PTSD, 
but did not address service connection for any other 
diagnosed psychiatric disorder.  Although the Veteran 
submitted a timely notice of disagreement to that decision, 
he did not submit a substantive appeal after receiving a 
statement of the case.  Nevertheless, because he had earlier 
perfected an appeal for head injury residuals, no further 
filing was required.  In May 1998, the RO granted service 
connection for PTSD and the Veteran continued his appeal for 
higher initial ratings.  The initial rating period for PTSD 
and any other service-connected nervous condition therefore 
clearly dates back to his original service connection claim, 
submitted in October 1987.  The Board will therefore focus on 
all evidence of the severity of all service-related 
psychiatric disabilities from October 1987 forward.  

A December 1987 VA neuropsychology consultation report notes 
that the Veteran was an inpatient at a VA Medical Center.  
Tenseness, nervousness, mild loss of praxis (motor actions), 
memory and speech difficulty, concrete thinking, and 
"shifting mentation" were noted.  The physician noted that 
there would be difficulty separating the residuals of a head 
injury from pre-existing intelligence deficits.  

A November 1989 private medical report offers an Axis I 
diagnosis of schizophrenic disorder, paranoid-type and an 
Axis V diagnosis of "very poor." 

A May 1990 VA psychiatric consultation report notes a 
complaint of mood swings and panic.  The examiner stated, 
"Moderate to severe levels of anxiety and tension probably 
make simple routine life tasks difficult for this man.  
Chronic worry, apprehension, rigidity, and meticulousness are 
probable.  Phobic behavior, compulsions, and/or obsessive 
rumination are possible."  

A December 1990 private report attributes nervousness, 
tension, and depression to the service-connected traumatic 
brain injury.  A private January 1991 mental examination 
report notes that as a result of head injury, the Veteran 
would need therapy to treat cognitive and behavioral 
components and a psychologist to control his rage and 
behavioral problems.

A February 1993 VA PTSD compensation examination report notes 
mood swings, crying spells, and irritability.  The diagnosis 
was dysthymic disorder with a likelihood of PTSD.  The 
psychiatrist noted, "His dysthymia, however, appears related 
to his military service."  A February 1993 VA epilepsy 
examination report notes that the Veteran displayed a flat 
affect and a possible personality disorder.  

VA hospitalized the Veteran in July 1993 for seizures.  Among 
the diagnoses offered were history of PTSD and history of 
panic disorder.

In September 1993, Highland Hospital hospitalized the Veteran 
for PTSD treatment.  The initial diagnosis was PTSD due to a 
falling injury in 1976 [in-service] with panic attacks, 
depression, headaches, and other residuals of injuries.  The 
admission Global Assessment of Functioning (GAF) score was 25 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter, DSM-IV(r)), a score of 21 to 30 is indicative of 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  See 38 C.F.R. § 4.125 (2009)].  The discharge 
diagnoses were recurrent major depression, PTSD, and social 
phobia.  He was discharged with a GAF score of 30.  His best 
GAF in the recent year was felt to be 40. 

An April 1996 private evaluation for Social Security 
Administration (SSA) purposes notes that the Veteran's PTSD 
and major depressive episode had prevented him from working 
from 1977.  The examiner also noted that the Veteran was not 
malingering. 

A June 1997 VA PTSD compensation examination report notes 
that the Veteran had both a PTSD disability and an organic 
affective disorder and explained that the two disabilities 
would combine to produce a GAF score of 50 [according to DSM-
IV(r), GAF scores of 41 through 50 or lower are indicative of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (2009)].  The examiner 
felt that other head injury symptoms would preclude working, 
but not PTSD alone.  

In May 1998, the RO granted service connection for residuals 
of head trauma, complex seizures, and PTSD due to head 
injury.  

In May 1999, a VA psychiatrist noted difficulty concentrating 
and depression and prescribed Paxil(r), Valium(r), and Dilantin(r).  
The Veteran's GAF score was 50.  

A February 2000 VA epilepsy compensation examination report 
notes frequent flashbacks and depressed demeanor.  In March 
2000, a VA psychiatrist noted a low mood and inability to 
concentrate.  The Axis I diagnoses were PTSD and dysthymia.  
GAF scores of 70 and 65 were assigned with 70 attributed to 
PTSD and 65 attributed to dysthymia.  GAF scores of 61 to 70 
indicate some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  

A May 2004 VA PTSD compensation examination report contains 
Axis I diagnoses of PTSD due to service and depressive 
disorder due to general medical condition.  The examiner 
found nightmares, flashbacks, avoidance, numbing phenomena, 
and hyper-arousal symptoms.  The examiner assigned a GAF 
score of 60 based on moderate depression, insomnia, and 
social withdrawal.  A GAF score of 51 to 60 indicates 
moderate symptoms (flat affect and circumstantial speech, 
occassional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  The psychiatrist explained that 
GAF scores cannot be divided into components, but that PTSD 
and depressive disorder account for the social isolation seen 
in this case.  

A June 2004 VA PTSD consultation report contains a GAF score 
of 50.  An August 2005 VA mental disorders compensation 
examination report notes Axis I diagnoses of PTSD and 
depressive disorder.  The GAF score was 55.  

An August 2007 VA PTSD compensation examination report notes 
jumpiness, sleep disturbance, and exaggerated startle 
response.  The Veteran's thinking was somewhat disjointed and 
tangential.  The Axis I diagnosis was PTSD, which was mild.  
The examiner assigned a GAF score of 65 to 70, but noted that 
the claims files were not extensively reviewed and was not 
sure if the organic affective disorder was service-connected.  
In its April 2009 remand, the Board found this examination 
report to be insufficient for rating purposes, based on the 
examiner's poor review of the medical history.  

An August 2007 VA neurological compensation examination 
report notes that the Veteran's speech was incomprehensible 
at times.  

A June 2009 VA PTSD compensation examination report notes the 
Veteran's very poor memory.  The Veteran had been on SSA 
disability since 1977.  He reported panicky feelings.  The 
primary Axis I diagnosis was cognitive disorder, not 
otherwise specified (NOS), and the secondary diagnosis was 
history of PTSD with very mild symptoms.  The third mental 
diagnosis was history of depressive disorder.  The 
psychiatrist noted, on Axis IV, that there had been a 
cognitive decline, although no definite date of this decline 
was offered.  On Axis V, the psychiatrist offered a GAF score 
of 40 to 45 and determined that the Veteran was not competent 
to handle his own finances.  The psychiatrist then further 
explained that the above diagnoses were offered prior to 
claims file review.  

In an addendum report, the psychiatrist noted a review of 
five volumes of claims files [the Board counts only four 
volumes] and concluded with, "I'm not sure that it is PTSD 
besides other things such as cognitive disorder."  In an 
addendum to the addendum report, the psychiatrist concluded, 
"I do believe [the Veteran] is currently suffering from 
PTSD."  "I feel routine care with a psychiatrist and 
neurologist would be very beneficial for [the Veteran]."

A private psychological report dated in September 2009 
reflects that the examiner felt that the Veteran was 
competent to handle funds, based on the Veteran's ability to 
recall his monthly budget and recite his monthly expenses.  

The above facts reflect that the GAF scores, while varying 
during this initial rating period of over 22 years, begin 
with a score of 25 in September 1993 and end with a score of 
40 to 45, assigned in June 2009.  Other symptoms also have 
varied.  A December 1987 report notes concrete thinking.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994) (where the Court 
construed concrete thinking to be indicative of poor 
abstraction ability and/or related to the psychiatric rating 
criterion of lack of flexibility).  A May 1990 report notes 
the possibility of obsessive rumination.  A September 1993 
Highland Hospital medical report relates panic attacks and 
depression to service-connected head injuries.  SSA records 
reflect that PTSD and major depressive disorder have 
precluded employment since 1977.  A May 2004 VA examination 
report focuses on the Veteran's social isolation, while in 
August 2007, disjointed and tangential thinking was noted.  
While the RO has reduced the disability rating over the 
appeal period, no health professional has stated that the 
service-connected psychiatric disabilities are improving.  In 
fact, the June 2009 VA examination report notes a cognitive 
decline.  

From the facts, it can be concluded that the service-
connected organic affective disorder with PTSD has been 
manifested throughout the appeal period by such symptoms as 
concrete thinking, panic attacks, depression, social 
isolation, disjointed and tangential thinking, and possible 
obsessive rumination.  An SSA examiner attributed total 
occupational impairment to service-connected psychiatric 
disabilities, but some VA examiners have felt that this is 
not so.  Because the favorable medical evidence on total 
occupational impairment is at least as persuasive as the 
unfavorable evidence, the benefit of the doubt doctrine is 
for application.  Therefore, it is at least as likely as not 
that demonstrable inability to obtain or retain employment, 
due to the service-connected psychiatric disabilities, has 
been satisfactorily shown.  

The rating criteria for affective disorders and PTSD 
currently appear at 38 C.F.R. § 4.130.  It must be noted that 
the rating criteria for mental disorders changed effective 
from November 7, 1996, and formerly appeared at 38 C.F.R. 
§ 4.132.  Both versions of the rating criteria are discussed 
in an October 2005 supplemental statement of the case.  Where 
the rating criteria change during an appeal period, the 
version more favorable to the Veteran applies.  

Under the former applicable criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 10 percent evaluation for PTSD 
is warranted when the symptoms are less than the criteria 
required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
for PTSD is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined "definite" as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9 -93. 

A 50 percent evaluation for PTSD is warranted under the 
former criteria when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
when: 1) the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; 2) the veteran exhibits totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there is demonstrable inability to obtain or retain 
employment.

Comparing all service-connected psychiatric manifestations 
shown during the rating period with the rating criteria, it 
is obvious that the criteria of a 100 percent schedular 
rating are more nearly approximated for organic affective 
disorder with PTSD.  This is primarily due to fact that the 
bulk of the GAF scores assigned reflect inability to hold a 
job and the fact that an SSA examiner has found a 
demonstrable inability to obtain or retain employment due to 
service-connected psychiatric disabilities.  Under the former 
rating criteria, demonstrable inability to obtain or retain 
employment warrants a 100 percent schedular rating.  

With respect to a staged rating, the evidence does not 
contain factual findings that demonstrate distinct time 
periods in which the service-connected psychiatric 
disabilities exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  
Rather, the evidence reflects that different examiners have 
not described the disability in the same way.  38 C.F.R. 
§ 4.2 contains guidance concerning variation in examination 
reports during an appeal period.  It states that different 
examiners will not describe the same disability in the same 
language and that the rating specialist must interpret these 
reports in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  See also Bierman v. Brown, 6 Vet. App. 
125, 129 (1994).

Reconciling the various pertinent reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present throughout the appeal period, 
it appears that although the RO has assigned staged ratings, 
such assignments are unnecessary.  After considering all the 
evidence of record, the Board finds that the evidence is 
favorable.  A 100 percent initial schedular rating for 
organic affective disorder with PTSD will therefore be 
granted.


Special Monthly Compensation 

As noted in the introduction, the RO granted, and then 
terminated, special monthly compensation based on a need for 
aid and attendance at the housebound rate. 

To establish entitlement to special monthly compensation at 
the housebound rate under 38 U.S.C.A.§ 1114(s), the evidence 
must show that a Veteran has a single service-connected 
disability evaluated as 100 percent disabling and an 
additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the Veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the Veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i) (2009).

In this case, service-connected partial seizure disorder is 
rated 100 percent disabling.  In the decision above, the 
Board has granted a separate 100 percent schedular rating for 
organic affective disorder with PTSD.  Thus, on this record, 
entitlement to special monthly compensation at the 
38 U.S.C.A. § 1114(s) rate, which is the same rate as aid and 
attendance at the housebound rate, is warranted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to TDIU is further addressed in the REMAND 
portion of the decision. 




ORDER

A 100 percent schedular rating for organic affective disorder 
with PTSD is granted for the full appeal period, subject to 
the laws and regulations governing payment of monetary 
benefits. 

Special monthly compensation based on a need for aid and 
attendance at the housebound rate is granted, subject to the 
laws and regulations governing payment of monetary benefits.





REMAND

Entitlement to special monthly compensation at the 
38 U.S.C.A. § 1114 (s) rate has been granted above. The 
record also raises the issue of entitlement to TDIU and the 
Board has assumed jurisdication over the TDIU issue by virtue 
of Shinseki, supra.  

It was formerly presumed that a 100 percent schedular rating 
subsumed the need for TDIU consideration, as a100 percent 
schedular rating delivers more benefits than could be 
obtained by a TDIU rating.  However, in Bradley v. Peake, 
22 Vet. App. 280, 294 (2008), the Court rejected this 
rationale.  The Court determined that a separate TDIU rating 
predicated on one disability (although perhaps not ratable at 
the schedular 100 percent level) when considered together 
with another disability separately rated at 60 percent or 
more could warrant special monthly compensation under 
38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might 
benefit the Veteran to retain the TDIU rating, even where a 
100 percent schedular rating has also been granted.  Because 
of this holding, VA's General Counsel has taken action to 
withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to 
the holding of Bradley.  

In this case, it is not yet known what effective date will be 
assigned for the special monthly compensation at the § 1114 
(s) rate granted above.  Thus, it is possible that there 
might be a portion of the appeal period in which a separate 
TDIU rating would still benefit the Veteran.  For this 
reason, the issue of entitlement to TDIU must be remanded for 
any further consideration that might be in order.  

Accordingly, the case is REMANDED for the following action:

After assigning an effective date for 
restoration of special monthly 
compensation, the AMC should determine 
whether a TDIU rating for any portion of 
the appeal period would benefit the 
Veteran.  If so, then the TDIU claim 
should be developed as necessary.  
Following that action, if necessary, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and his attorney should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


